Citation Nr: 1032818	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
characterized as rash and lumps on body, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In September 2008, the Board remanded the Veteran's 
claims for additional development.  The claims are, once again, 
before the Board for adjudication.

The Board notes that the Veteran had a Board hearing before the 
undersigned in March 2008.  A hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the issues on appeal.  As noted, 
the case was remanded previously; however some of the recently 
received medical evidence, when viewed in light of the Veteran's 
statements and contentions, and the governing legal criteria, 
suggests that further development of the evidence is warranted.

In this case, the Veteran contends that he suffers from a skin 
rash on the lower legs as a result of exposure to herbicides 
while serving in Vietnam.  He reported experiencing the rash 
immediately after service discharge and indicated that the rash 
does not improve with over-the-counter topical treatments.  
Additionally, the Veteran contends that his current foot, ankle, 
back and bilateral knee problems stem from a June 1971 in-service 
injury when he fell from the back of a wrecker and injured the 
left foot, leg and back.  He claims that the injury aggravated a 
pre-existing back problem he had prior to service.

With regard the skin rash, the service records show no evidence 
of complaints of or treatment for a skin problem of any kind.  
Personnel records show service in Vietnam from March 1971 to 
January 1972; thus exposure to herbicides is conceded.

Post-service, in July 2005, the Veteran underwent an Agent Orange 
examination during which the examiner diagnosed stasis dermatitis 
with iron pigment deposits in the lower extremities.  An August 
2006 private treatment record noted no severe skin problems.  A 
November 2007 treatment record showed venous stasis dermatitis of 
the left lower leg.  A December 2008 VA treatment record noted 
rashes, lesions, induration or ulcerations of the skin; however, 
two epidermoid cysts were noted on the back and lipomas on the 
head and back.  Also, brownish discoloration on the lower legs 
just above the ankles was noted.  The diagnostic assessment 
included, in pertinent part, peripheral vascular disease, 
epidermoid cyst and lipomas.  On VA examination of the lower 
extremities in October 2009, hemosiderin deposits were noted in 
both feet.  The examiner was not requested to, and did not 
provide, any opinion as to the cause of these findings.  As the 
Veteran has not yet been afforded a VA examination specifically 
on this matter and no probative nexus opinion has been offered, a 
VA examination is necessary to determine whether the Veteran's 
current skin disorder is related to service, to include exposure 
to herbicides.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidence above, including the Veteran's testimony of 
a skin disorder upon service discharge, the Board finds a VA 
examination necessary in order to determine the Veteran's 
complete disability picture and to determine whether the 
Veteran's current symptoms are related to service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  As 
this case presents certain medical questions which cannot be 
answered by the Board, a VA examination must be conducted.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  As no probative nexus opinion has 
been provided regarding the etiology of the Veteran's skin 
disorder and the Veteran was not afforded a VA examination in 
connection with his claim, a VA examination is necessary.  See 
38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

With regard to the Veteran's current back disorder, the Board 
notes that a review of the service records indicates a back 
injury prior to service.  In a November 1969 report of medical 
history, the Veteran noted back troubles and a physician wrote, 
"[I]ntermittent low back pain, no radiation, no sequella, 
treated."  Additionally, a March 1972 service record noted 
treatment for a severe back sprain.

Post-service treatment records show evidence of mild diffuse disc 
bulge at the L3-4 and L4-5 levels and radiculopathy.  See 
December 2007 MRI report and March 2010 VA examination addendum.

In a March 2008 Board hearing, the Veteran's spouse testified 
that he had injured his back twice prior to service entrance.   

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  As previously noted herein, the 
evidence of record indicates the Veteran experienced two back 
injuries prior to service and one during service.  In a March 
2010 addendum to the most recent VA examination in October 2009, 
the examiner stated that clinically, the Veteran's symptoms of 
bilateral neuropathy in the lower extremities were more 
consistent with lower lumbar disease than foot and ankle injury 
and that there was no clinical difference between the Veteran's 
right and left foot with regard to pathology.  However, the 
examiner offered no explanation as to the likely etiology of the 
Veteran's low back disability.  As the Veteran has not yet been 
afforded a VA examination on this matter and no probative nexus 
opinion has been offered, a VA examination is necessary to 
determine whether the Veteran's current back disorder is related 
to service, to include aggravation of a pre-existing back injury.  
38 C.F.R. § 3.159(c)(4) (2009).  

Regarding the Veteran's current bilateral foot and ankle 
disorders, a review of the service treatment records shows 
notations regarding the left foot.  A June 1971 treatment record 
shows the Veteran was treated for complaints of a swollen left 
foot caused by an injury when jumping from a vehicle the day 
before.  The examiner noted mild tenderness near the small toe 
and diagnosed a muscle strain and prescribed an ace wrap.  Post-
service treatment records show that in December 2004, the Veteran 
was treated for leg swelling, arthralgias, and chronic right foot 
pain.  In July 2005, an examiner diagnosed arthralgia of the 
ankles and feet.  

As noted above, in October 2009, the Veteran was afforded a VA 
examination.  The examiner noted no evidence of fracture or 
dislocation of the feet, with large plantar calcaneal spurs 
bilaterally and no other focal osseous lesions or degenerative 
changes.  Findings for the bilateral ankles were also noted to be 
normal.  In the March 2010 addendum report, the examiner opined 
that the Veteran's current left foot and ankle pain was less 
likely as not related to an in-service injury to the left foot 
and ankle after falling off the back of a wrecker.  The examiner 
reasoned that the Veteran indicated that the injury and pain had 
fully resolved and noted no foot trouble upon discharge.  As 
reported above, the examiner indicated that the Veteran's 
bilateral lower extremity symptoms were more consistent with 
lumbar disease than a foot/ankle injury.  However, the examiner 
did not comment on the private medical evidence of record that 
shows degenerative joint disease in multiple joints; and a 
private opinion finding calcaneal spurs causing foot pain on the 
plantar fasciitis directly related to military service.  See 
February 2004 Internal Medicine Associates report; December 2007 
medical report of T.C., M.D.  Nor did the examiner comment on a 
November 2007 EMG and Nerve Conduction Study Report showing no 
electrophysiological evidence of left lower extremity 
mononeuropathic, radiculopathic, polyneuropathic or myopathic 
process.  Thus, further inquiry is warranted in this regard.  

With regard to a bilateral knee disability, the Board noted no 
evidence of treatment for knee pain or injury related to the June 
1971 injury noted above.  However, the Board acknowledges the 
Veteran's testimony that his current knee problems stem from the 
accident.  Current treatment records show evidence of 
degenerative joint disease of the bilateral knees and a January 
2007 private treatment record shows evidence of degenerative 
joint disease of the left knee with a possible tear of the 
intrameniscal medial meniscus.  The examiner at the time related 
the left knee condition to service without explanation, thus the 
opinion is inadequate.  As the Veteran has not yet been afforded 
a VA examination and no probative nexus opinion has been offered 
with regard to the Veteran's bilateral knee claim, a VA 
examination is necessary in this regard.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for 
a VA examination to determine the nature, 
extent, and etiology of his back disorder, 
and bilateral knee, ankle and foot disorders.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

a)  The examiner should be requested to 
express an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's back disorder, 
bilateral knee, bilateral ankle and/or 
bilateral foot disorders is/are the direct 
result of a disease or injury in service.  
The examiner should also respond to the 
following:

-whether the Veteran's bilateral 
calcaneal spurs are at least as likely 
as not causally related to the 
Veteran's military service; 

-whether there is evidence of 
bilateral neuropathy of the lower 
extremities and the likely etiology of 
such;

- whether there is clear and 
unmistakable evidence that any 
preexisting back condition was 
aggravated (permanently worsened 
beyond its natural progression) during 
the Veteran's military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide a basis for this conclusion.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of his skin disorders.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

a)  The examiner should be requested to 
express an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's skin disorder(s) 
is the direct result of a disease or injury 
in service to include herbicide exposure.  
The examiner should also respond to the 
following:

- whether the Veteran's epidermoid 
cysts of the back and/or lipomas of 
the head and back are at least as 
likely as not the result of the 
Veteran's military service to include 
presumed exposure to herbicides; and 

-the examiner should also comment on 
the findings in the record of venous 
stasis dermatitis with iron pigment 
deposits; and peripheral vascular 
disease and the likelihood of their 
relationship, if any, to the 
Veteran's military service.

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide a basis for this conclusion.

3.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate the 
issues on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


